                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-24730-CIV-UNGARO/O’SULLIVAN



ROBERTO SILVERA SANCHEZ,
                Plaintiff,

v.

BP EXPLORATION & PRODUCTION, INC.,
and BP AMERICA PRODUCTION COMPANY,
,
                  Defendants.
_______________________________________/


                                               ORDER

       THIS MATTER came before the Court on BP Exploration & Production Inc.’s Motion to

Compel Better Discovery Responses (DE # 22, 1/14/19). Rule 7.1(C), Local Rules for the

United States District Court for the Southern District of Florida provides, in pertinent part:

       Each party opposing a motion shall serve an opposing memorandum of law no
       later than fourteen (14) days after service of the motion. Failure to do so may
       be deemed sufficient cause for granting the motion by default. (Emphasis
       supplied).

       Having received no response from the plaintiff, and a response having been due, it is

       ORDERED AND ADJUDGED BP Exploration & Production Inc.’s Motion to Compel

Better Discovery Responses (DE # 22, 1/14/19) is GRANTED. On or before February 28, 2019,

the plaintiff shall provide complete responses to BP Exploration & Production Inc.’s first

requests for production and first set of interrogatories.

       DONE and ORDERED, in chambers, in Miami, Florida, this 14th day of February, 2019.



                                              ________________________________
                                              JOHN J. O’SULLIVAN
                                              UNITED STATES MAGISTRATE JUDGE
